February 24, 2006


Mr. Mark A. Keene
Davis & Davis, P.C.
P. O. Box 1588
Austin, TX 78767
Mr. Lynn J. Klement
Klement & Burridge, L.L.P.
P. O. Box 1744
Angleton, TX 77516-1744

RE:   Case Number:  03-0111
      Court of Appeals Number:  13-00-00271-CV
      Trial Court Number:  94-J-0782-C

Style:      MATAGORDA COUNTY HOSPITAL DISTRICT
      v.
      CHRISTINE BURWELL

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument, the Court issued  the
enclosed per curiam opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Becky Denn |
|   |Ms. Cathy      |
|   |Wilborn        |